Citation Nr: 1417773	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  13-18 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1983 to December 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO denied service connection for bilateral hearing loss and tinnitus.  In September 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in the Virtual VA and VBMS files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Board accepts the Veteran's assertions of noise exposure in service as credible and consistent with the circumstances of his service.

3.  Although the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, there is no credible, probative evidence of hearing loss for many years after service, and the only competent, probative opinion of record to address the question of whether there exists a medical nexus between the Veteran's in-service noise exposure and his bilateral hearing loss weighs against the claim.

4.  Although the Veteran currently asserts that he experiences tinnitus, there is no credible, probative evidence of tinnitus for many years after service, and the only competent, probative opinion of record to address the question of whether there exists a medical nexus between the Veteran's in-service noise exposure and current tinnitus weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)), includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2012 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2012 rating decision reflects the initial adjudication of the claims after the issuance of this letter.  Hence, the May 2012 letter-which  meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records;  the report of a July 2012 VA examination; and private audiology records.   Also of record and considered in connection with the claims are various statements  provided by the Veteran and by his representative, on his behalf.  The Board finds that no further action with respect to either claim, prior to appellate consideration, is required.

The record also reflects that VA has made reasonable efforts to afford the Veteran an adequate examination.  In July 2012, the Veteran underwent a VA audiological examination to determine service connection for his hearing loss and tinnitus, which was adequate for purposes of assessing the nature and etiology of his claimed disabilities.  Accordingly, the Board finds that the July 2012 VA examination is adequate to adjudicate the Veteran's service connection claims, and no further examination is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either  claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any  matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus and asserts that he was exposed to noise from rifle fire, mortar fire, machine gun fire, rocket fire, and tanks in service.  As the same evidence is pertinent to both claims, the Board addresses both issues in  the same analysis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war or after December 31, 1946, and an organic disease of the nervous system (interpreted to include hearing loss), becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of medical opinion evidence) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for bilateral hearing loss or  tinnitus is not warranted.

The Veteran's service treatment records dated from 1983 to 1986 reflect no complaints, findings, or diagnoses relating to hearing loss or tinnitus.  The Veteran's Form DD-214 shows that his military occupation specialty was wheel vehicle repairer and that he received such awards or decorations as expert badge with M16 rifle bar and expert badge with hand grenade bar.  

During  an October 1982 induction examination, audiometric testing o revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
5
5
5
5
5

A June 1985 reference audiogram indicates that the Veteran used personal hearing protection in the form of hand-formed earplugs.  Audiometric testing then conducted revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
0
0
LEFT
10
10
10
10
5

Audiometric testing conducted in conjunction with  a September 1985 periodic examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
5
LEFT
5
10
5
5
5

Audiometric testing conducted during a September 1986 Chapter 9 examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
0
LEFT
5
0
5
5
0

Significantly, in his contemporaneous September 1986 report of medical history, the Veteran expressly denied any ear trouble.  

The foregoing in-service testing results do not reflect hearing loss to an extent recognized as a disability for VA purposes.  However, the absence of such evidence is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).  Likewise, competent, probative evidence of tinnitus that is the result of in-service injury or disease may be subject to service connection.  38 C.F.R. § 3.303(a).  However, as discussed below, the preponderance of the evidence weighs against the award for service connection for either claimed condition.

The Veteran filed his current claim for hearing loss and tinnitus in March 2012; however, he made no statements pertinent to those claims at that time.  Subsequently, the Veteran submitted private audiology records showing hearing loss.  Audiometric testing conducted by a private audiologist in April 2012 shows pure tone thresholds of 30 decibels or higher in the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz, and speech recognitions scores of 92 percent for both ears.  See April 11, 2012 Audiology Report.  The audiologist noted, but did not elaborate upon, the Veteran's history of military and occupational noise exposure and his report of  constant tinnitus in both years.

In addition, the Veteran submitted an April 2012 private medical opinion concerning his hearing loss and tinnitus.  The examiner noted the Veteran's report of  noticing immediate hearing loss and tinnitus during and after his noise exposure to explosives and gunfire in the military.  The Veteran also disclosed a history of post-service noise exposure to fire arms, machine noise, and work-related noise.  Although the Veteran indicated  that he perceived hearing loss primarily in his left ear, the physician noted that the Veteran's hearing loss is primarily in his right ear.  Based on the   audiometric testing results, the physician diagnosed the Veteran with severe high frequency, down sloping configuration sensorineural hearing loss bilaterally with 92 percent word discrimination of the left and right ear, emphasizing the fact that the Veteran exhibited hearing loss of 40 decibels or greater in multiple frequencies.

The private physician also offered the following opinion: "In my best medical opinion it is more likely than not that at least some of the patient's hearing loss is related to noise exposure while serving in the military.  It is impossible to determine how much of the patient's hearing loss is related to military noise only versus noise exposure he has had elsewhere.  I believe that at a minimal a significant portion of the patient's hearing loss related to previous acoustic trauma is more than likely related to his exposure to military noise."  See April 11, 2012 Private Medical Opinion.

In July 2012, the Veteran underwent a VA examination.  The VA examiner reviewed the claims file and conducted audiometric testing, which revealed the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
60
LEFT
15
15
25
60
60

The Veteran's speech discrimination scores were 94 percent for each ear.  The examiner diagnosed sensorineural hearing loss in both ears.

With respect to the Veteran's hearing loss, the examiner concluded that it was not as least as likely as not that his hearing loss was caused by or resulted from his military service.  The examiner explained that the non-combat Veteran entered and exited military service with normal hearing with no evidence of a pattern of changes in thresholds to indicate a discernable noise notch.  Additionally, the examiner noted the Veteran's disclosure that he had worked in the noisy occupation of heavy equipment mechanic for over two decades and that he had voiced concerns regarding his hearing for the past two years.  

With respect to the Veteran's tinnitus, the examiner noted that the e Veteran  reported recurrent or persistent tinnitus which sounds like roaring or crickets which began 20 years ago with no precipitating factors.  From the results of audiometric testing and the Veteran's history, the examiner opined  that it was less likely than not that the Veteran's tinnitus was caused by or resulted from his military noise exposure.  The examiner explained that  tinnitus is not a related sequelae as the Veteran did not incur hearing loss related to military noise exposure, there is no documentation of tinnitus in service treatment records, and there is neither  evidence of chronicity to time of military service nor evidence of continuity of care.

Considering the totality of the evidence of record, the Board finds that competent, probative evidence satisfies the first two elements of service connection:   current disability and in-service incurrence..  However, the preponderance of the evidence weighs against a finding of medical nexus to service for either hearing loss or tinnitus.  

The first element of service connection is demonstrated by the April 2012 private medical records and July 2012 VA examination report which show that the Veteran has current  bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385) and tinnitus.

The second element of service connection- in-service incurrence or aggravation of a disease or injury- is also satisfied.  Although the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, he is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to extreme noise from rifle fire, mortar fire, machine gun fire, rocket fire, and driving tanks while in service.  See July 2013 Form 9..  The Board notes that his Form DD-214 lists his military occupation specialty as wheel vehicle repairer and shows that he received such awards or decorations as expert badge with M16 rifle bar and expert badge with hand grenade bar.  Given the circumstances of the Veteran's occupational specialty in service and his decorations, the Board finds that he was likely exposed to some noise in service.  Thus, although there is no objective evidence of  a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

However, the third element of service connection-evidence of a f nexus or causal connection, however, is not met.  

Here, while the Board concedes some noise exposure in service, the Veteran's assertions that he   experienced symptoms of diminished hearing and ringing in his ears after noise exposure during service, and that such symptoms have continued since that time are not credible and, thus, provide no persuasive support for either claim.  

The Veteran's service treatment records include nothing that suggests that the Veteran had any hearing loss or tinnitus in service.  On his September 1986 Chapter 9 examination, the Veteran's ears were clinically evaluated as normal and audiometric testing revealed  no hearing loss.  Moreover, on his contemporaneous report of medical history, the Veteran expressly denied any ear trouble.  It would be reasonable to assume that the Veteran would have reported such symptoms at that time if he was in fact experiencing them.  Yet, there is no documentation of any complaints of hearing loss or tinnitus.  If the Veteran had in fact reported such symptoms in or shortly after service, it would most likely have been documented in the clinical record.  

Not only is that contemporaneous evidence considered more reliable than recollections made many years after the fact (see Curry v. Brown, 7 Vet. App. 59, 68 (1994)), but the record reflects a lengthy period of approximately 26 years with no documentation of any complaints or diagnoses of hearing loss or tinnitus.  ).  Such lengthy period is well outside of the one-year period for establishing presumptive service connection for hearing loss  as a chronic disease.  See 38 C.F.R. §§ 3.307 , 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover,   during the July 2012 VA examination, the Veteran acknowledged that he had reported concerns regarding his hearing for only the past two years.  This statement directly contradicts his claim that he experienced hearing loss and tinnitus immediately after exposure to noise in service, but it is consistent with the Board's finding that he did not experience hearing loss or tinnitus during or immediately after service.  See April 11, 2012 Private Medical Opinion.  Accordingly, the Board finds that the Veteran's more recent assertions that he has experienced hearing loss and tinnitus since service are not supported by or are simply inconsistent with the documented evidence of record, and are not credible.

Furthermore, on the question of whether either claimed disability is  medically related to the Veteran's  in-service noise exposure, competent, probative medical opinion evidence weighs against each claim.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In this instance, for reasons to be discussed below, the Board finds the opinion from the VA examiner in July 2012 to be most probative in discussing these claims.

The April 2012 private medical opinion concluded that it is more likely than not that at least some of the patient's hearing loss is related to noise exposure while serving in the military;.  However, the private physician offered no rationale in support of this opinion, and the opinion itself is internally inconsistent (the physician states that either some or a significant portion of the Veteran's hearing loss is related to service, despite asserting that it is impossible to determine the degree of hearing loss attributable to the Veteran's military noise exposure versus his post-service noise exposure).  A medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two - " a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Therefore, the September 2002 private audiology opinion is not credible and carries no probative weight.

The July 2012 VA examiner  rendered a negative opinion with respect to each claim,  noting that the Veteran's hearing was normal in service and at separation with no evidence of a pattern of change in his hearing thresholds, that after separation the Veteran worked in a noisy occupation as a heavy equipment mechanic for over two decades, that the Veteran reported hearing concerns only for the past two years, that tinnitus was not a related sequelae to hearing loss since the Veteran incurred no hearing loss in service, that there is no documentation of tinnitus in service, and that there is no evidence of chronicity to time of military service nor continuity of care relating to tinnitus.  Because this opinion is based on examination of the Veteran and consideration of his documented medical history and assertions, and is supported by stated rationale, the Board accepts this opinion as highly probative of the medical nexus question.  The Board also notes that this is the only opinion to address the etiology of the Veteran's tinnitus.

Finally, as for any direct assertions by the Veteran or his representative that there exists a medical relationship between the Veteran's hearing loss and  tinnitus and service, the Board finds that such assertions provide no persuasive support for these claims.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's  right knee disability is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer). As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998),  Hence, the lay assertions of medical nexus are not competent and, thus, have no probative value.

For all of the foregoing reasons, the Board finds that the claims for service connection for hearing loss and tinnitus must be denied.  In reaching  this  conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim,  that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


